Citation Nr: 9902008	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  96-50 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) for a salivary 
gland injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to May 1970.  

This appeal is before the Board of Veterans Appeals (Board) 
from a September 1996 determination of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran reported at his April 1998 personal hearing that 
he had undergone a surgical procedure on the floor of his 
mouth to remove a tumor.  As a result of the procedure, he 
reported that his salivary gland does not work properly.  The 
August 1995 VA operative report shows that tissue was excised 
from the floor of the mouth and a "stitch was used to suture 
the sublingual gland duct onto the margin of the posterior 
resection to reestablish an egress site for salivary fluid."  
VA outpatient treatment records show some treatment for 
complaints of swelling of the submandibular gland.  Physical 
examination in a February 1996 report shows that no saliva 
was expressible.  


Further, a determination of whether the veteran is entitled 
to benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
and 38 C.F.R. § 3.358 (1998) involves a medical comparison of 
the condition before and following VA treatment.  First, it 
must be determined whether there was additional disability, 
and if so, whether such additional disability resulted from 
the VA treatment.  The Board finds that the issue of whether 
the veteran's salivary gland impairment is a reasonable 
foreseeable outcome which has resulted in additional 
disability as a result of the resection of the mouth floor is 
a medical determination.  As the Board is not competent to 
render determinations involving issues of medical causation, 
this issue would best addressed by competent medical 
authority.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with the requirement of due process, the case 
is REMANDED to the RO for the following development:

1.  The veteran's claims folder including 
all essential medical records should be 
furnished to an appropriate medical 
specialist, one not involved in the 
veteran's August 1995 VA treatment.  The 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the physician prior to rendering an 
opinion.  If the physician finds that a 
current examination of the veteran is 
necessary in order to provide the medical 
opinions requested herein, then such 
should be scheduled and conducted.

2.  The physician should discuss whether 
there is additional disability of the 
veteran's salivary gland following the VA 
treatment in August 1995.  

If the physician finds that additional 
disability to the salivary gland resulted 
from the resection of the floor of the 
mouth, the physician should furnish an 
opinion as to whether such additional 
disability is: 

(1) causally related to the VA treatment; 

(2) merely coincidental with that 
treatment; 

(3) is a continuance or natural progress 
of the condition for which the veteran 
underwent surgery; or, 

(4) is the certain or near certain result 
of the treatment.  The physician should 
explain the rationale for any opinion(s) 
rendered.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested opinion to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
Remand.  If not, the RO should implement 
corrective procedures.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
compensation benefits pursuant to the 
criteria of 38 U.S.C.A. § 1151 for 
impairment of the salivary gland as a 
result of surgery and treatment rendered 
by the VA facility in August 1995.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
